        Case 4:19-cv-01973-HSG Document 64 Filed 04/21/20 Page 1 of 4




 1   Eve H. Cervantez (SBN – 164709)
     ALTSHULER BERZON LLP
 2   177 Post Street, Suite 300
     San Francisco, CA 94108
 3   Telephone: (415) 421-7151
 4   Facsimile: (415) 362-8064
     ecervantez@altshulerberzon.com
 5
     Mark S. Goldman (pro hac vice)
 6   Paul J. Scarlato (pro hac vice)
     GOLDMAN SCARLATO & PENNY P.C.
 7   8 Tower Bridge, Suite 1025
 8   161 Washington Street
     Conshohocken, PA 19428
 9   Telephone: (484) 342-0700
     goldman@lawgsp.com
10   scarlato@lawgsp.com
11
     Alan L. Rosca (pro hac vice)
12   GOLDMAN SCARLATO & PENNY P.C.
     23250 Chagrin Blvd., Suite 100
13   Beachwood, OH 44122
     Telephone: (484) 342-0700
14   rosca@lawgsp.com
15   Counsel for Plaintiffs and the Class
     (Additional Counsel Appear on Signature Page)
16
                                    UNITED STATES DISTRICT COURT
17
                    NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
18
                                                     Case No.   4:19-cv-01973-HSG
19    ANNIE CHANG, TIGER CHANG
      INVESTMENTS, LLC, ASIANS                       JOINT STIPULATION AND ORDER
20    INVESTING IN REAL ESTATE, LLC,
      MELANIE GONZALES, GARY
21    GONZALES, and G&M YOU-NIQUE
      PROPERTY LLC, Individually and On Behalf
22    of All Others Similarly situated,
23                    Plaintiffs,
24            vs.
25     WELLS FARGO BANK, N.A.,
26                    Defendant.
27

28

     JOINT STIPULATION AND ORDER
     Case No.: 4:19-cv-01973-HSG
          Case 4:19-cv-01973-HSG Document 64 Filed 04/21/20 Page 2 of 4




 1          WHEREAS, all parties jointly request that the Court 1) hold a telephonic Case

 2   Management Conference to set a schedule in this action, and 2) extend the date by which

 3   Defendant must answer Plaintiffs’ complaint for the reasons set forth below;

 4          WHEREAS, on September 11, 2019, the parties jointly submitted an initial Case

 5   Management Conference Statement (ECF 51), in which they requested that the Court not

 6   set a case schedule until after ruling on the Motion to Dismiss (ECF 37) filed by Wells

 7   Fargo Bank, N.A. (“Wells Fargo” or “Defendant”);

 8          WHEREAS, on October 24, 2019, the Court heard argument on Defendant’s

 9   Motion to Dismiss, but did not hold a Case Management Conference or set any case

10   deadlines (ECF 54);

11          WHEREAS, on April 7, 2020, the Court issued an Order granting in part and

12   denying in part Defendant’s Motion to Dismiss (ECF 62);

13          WHEREAS the Court’s Order sustained Plaintiffs’ claims for aiding and abetting

14   fraud and aiding and abetting a breach of fiduciary duty, and dismissed Plaintiffs’ claim

15   for negligence with leave to amend;

16          WHEREAS, Plaintiffs do not intend to amend their complaint incorporating

17   additional allegations at this time, and have so informed Wells Fargo;

18          WHEREAS, the time is now ripe for the Court to hold a Case Management

19   Conference and set dates for further proceedings in this matter;

20          WHEREAS, due to the global pandemic and uncertainty about when courts will

21   re-open, and when travel by out-of-state attorneys will be safe and feasible, the parties

22   respectfully request that the Case Management Conference be held telephonically;

23          WHEREAS, Defendant has requested an additional 14 days through and

24   including May 5, 2020 to answer Plaintiffs’ complaint, and Plaintiffs have agreed to the

25   extension;

26          THEREFORE, THE PARTIES HEREBY STIPULATE, AND REQUEST THAT

27   THE COURT SO ORDER:

28

     JOINT STIPULATION AND ORDER
     Case No.: 4:19-cv-01973-HSG                                                                 2
         Case 4:19-cv-01973-HSG Document 64 Filed 04/21/20 Page 3 of 4




 1

 2        1. A telephonic Case Management Conference shall be held as soon as

 3            practicable on or after May 5, 2020.

 4        2. The time for Wells Fargo Bank, N.A., to answer the complaint shall be

 5            extended to May 5, 2020.

 6

 7        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 8   Dated: April 20, 2020                           ALTSHULER BERZON LLP

 9                                                   By: /s/ Eve Cervantez
                                                      Eve Cervantez
10                                                    177 Post Street, Suite 300
                                                      San Francisco, CA 94108
11                                                    Telephone: (415) 421-7151
                                                      Facsimile: (415) 362-8064
12                                                    ecervantez@altshulerberzon.com
13                                                    GOLDMAN SCARLATO & PENNY P.C.
                                                      Mark S. Goldman*
14                                                    Paul J. Scarlato*
                                                      8 Tower Bridge, Suite 1025
15                                                    161 Washington Street
                                                      Conshohocken, PA 19428
16                                                    Telephone: (484) 342-0700
                                                      goldman@lawgsp.com
17                                                    scarlato@lawgsp.com
18                                                    Alan L. Rosca*
                                                      23250 Chagrin Blvd., Suite 100
19                                                    Beachwood, OH 44122
                                                      Telephone: (484) 342-0700
20                                                    rosca@lawgsp.com
21
                                                      LABATON SUCHAROW LLP
22                                                    Jonathan Gardner*
                                                      Christine M. Fox*
23                                                    Ross M. Kamhi*
                                                      140 Broadway
24                                                    New York, NY 10005
                                                      Telephone: (212) 907-0700
25                                                    Facsimile: (212) 818-0477
                                                      jgardner@labaton.com
26                                                    cfox@labaton.com
                                                      rkamhi@labaton.com
27
                                                      Counsel for Plaintiffs and the Class
28                                                    (*pro hac vice)

     JOINT STIPULATION AND ORDER
     Case No.: 4:19-cv-01973-HSG                                                             3
            Case 4:19-cv-01973-HSG Document 64 Filed 04/21/20 Page 4 of 4




 1    Dated: April 20, 2020                              MCGUIREWOODS LLP

 2
                                                         By: /s/ K. Issac deVyver
 3                                                        K. Issac deVyver (pro hac vice)
                                                          Nellie Hestin (pro hac vice)
 4                                                        260 Forbes Avenue
                                                          Suite 1800
 5                                                        Pittsburgh, PA 15222
                                                          Telephone: (412) 667-7909
 6                                                        Facsimile: (412) 667-7993
 7                                                        David C. Powell
                                                          Carolee Anne Hoover
 8                                                        Two Embarcadero Center
                                                          Suite 1300
 9                                                        San Francisco, CA 94111
                                                          Telephone: (415) 844-9944
10                                                        Facsimile: (415) 844-9922
                                                          dpowell@mcguirewoods.com
11                                                        choover@mcguirewoods.com
                                                          amarienthal@mcguirewoods.com
12

13                                                        Counsel for Defendant
14

15          PURSUANT TO STIPULATION, IT IS SO ORDERED.
     A telephonic Case Management Conference will be held on May 5, 2020 at 2:00 p.m.
16
     The parties are to file a Joint Case Management Conference statement no later than one
17

18   week before the scheduled Case Management Conference. All counsel shall use the

19   following dial-in information to access the call:
20          Dial-In: 888-808-6929
21          Passcode: 6064255
        For call clarity, parties shall NOT use speaker phone or earpieces for these calls, and
22
        where at all possible, parties shall use landlines. The parties are further advised to
23
        ensure that the Court can hear and understand them clearly before speaking at length.
24

25
     DATED: 4/21/2020                      _____________________________________
26
                                                    United States District Judge
27                                                  Haywood S. Gilliam, Jr.

28

     JOINT STIPULATION AND ORDER
     Case No.: 4:19-cv-01973-HSG                                                                  4
